Case 1:18-cr-00538-MKB Document 61-1 Filed 01/22/21 Page 1 of 5 PagelD #: 1068

EXHIBIT 1
Case 1:18-cr-00538-MKB Document 61-1 Filed 01/22/21 Page 2 of 5 PagelD #: 1069
Thursday, January 14, 2021 at 2:10:49 PM Eastern Standard Time

 

Subject: Re: Mr. Ng

Date: Thursday, February 14, 2019 at 11:12:23 AM Eastern Standard Time

From: Marc Agnifilo

To: Kasulis, Jacquelyn (USANYE)

ce: Nielsen, Katherine (CRM), Ambuehl, Jennifer (CRM), Jacob Kaplan, Teny Geragos

I did. We are waiving extradition at Friday's hearing.

Do you have a sense for how long it will take for him to come to the US. We are in the process of raising the $1M and
securing a rental apartment.

Thank you.

Sent from my iPhone

On Feb 14, 2019, at 11:27 PM, Kasulis, Jacquelyn (USANYE) i. wrote:

Marc - just checking in. We're you able to meet with Roger?

Best,
Jackie
On Feb 12

, 2019, at 8:20 PM, Nielsen, Katherine (CRM)

      

wrote:

Marc,

Please find attached the final approved letter, as discussed last week.
Best regards,
Kate Nielsen

Trial Attorney
Fraud Section, Criminal Division

  

From: Marc Agnifilo
Sent: Monday, February 11, 2019 11:27 PM
To: Kasulis, Jacquelyn (USANYE)
Cc: Ambuehl, Jennifer (CRM

Nielsen,

a

Katherine (CRM)

; Jacob Kaplan
eny Geragos

 

Subject: Re: Mr. Ng

Guys. A couple of things.

Page 1 of 4
Case 1:18-cr-00538-MKB Document 61-1 Filed 01/22/21 Page 3 of 5 PagelD #: 1070

First, do you think you will have a written, approved position as to Roger’s release conditions prior to
Friday morning Malaysia time. We went through them on the phone and they are clear but | know
there are certain approvals pending and there is an advantage to having the government’s position in
writing.

Second, an application has been made for me to get into the jail to see roger on Wednesday and
Thursday. The jail still has not given approval. | understand that you don’t necessarily have tremendous
sway with the Malaysian jails but if there is some way of pushing this over the edge, that would be
helpful.

That’s all for now. Thank you.

| may be hard to reach. But if you can communicate with me, Jacob and Teny, | will certainly get the
messages. Thanks again.

Marc
Sent from my iPhone

On Feb 7, 2019, at 1:54 PM, Kasulis, Jacquelyn (USANYE)}

How about 2:30 pm?

On Feb 7, 2019, at 12:33 PM, Marc Agnifilo
wrote:

Just left mdc. How is 2 pm?
Sent from my iPhone

On Feb 7, 2019, at 9:18 AM, Kasulis, Jacquelyn (USANYE)

Po wrote:

Hi, Marc. | hope you’re well. Do you have time this afternoon or tomorrow morning to walk through
over the phone the agreement that we’re working on regarding Roger’s waiver of extradition? It’s still
going through the approval process on our end, so we can’t send it to you, but we want to make sure
there are no major issues from your perspective before we get final sign off.

 

Thank you,
Jackie

From: Mare Agnifilo

Sent: Tuesday, February 5, 2019 11:14 AM
To: Ambuehl, Jennifer (CRM)

Cc: Kasulis, Jacquelyn (USANYE)

Nielsen, Katherine {CRM)

 

oj.gov%3e%3e>
Subject: Re: Mr. Ng

Great. Thank you.
Sent from my iPhone

Page 2 of 4
Case 1:18-cr-00538-MKB Document 61-1 Filed 01/22/21 Page 4 of 5 PagelD #: 1071

Page 3 of 4

 
Case 1:18-cr-00538-MKB Document 61-1 Filed 01/22/21 Page 5 of 5 PagelD #: 1072

 

Page 4 of 4
